 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 1 of 9 PageID #: 262




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

BARBARA JOHNSON                          )
                                         )
         Plaintiff,                      )
                                         )
         v.                              )   Case No. 4:20-CV-1867-RWS
                                         )
MCDONALD CORP., et al.,                  )
                                         )
              Defendants.                )


                        MEMORANDUM AND ORDER

      This case is before me on Defendants McDonald’s Corporation and

McDonald’s USA, LLC’s motions to dismiss Plaintiffs’ claims pursuant to Fed. R.

Civ. P. 12(b)(6). ECF Nos. [19] & [21]. Plaintiff brings a claim for employment

discrimination under Title VII of the Civil Rights Act. For the reasons discussed

below I will deny Defendants’ motions.

                                BACKGROUND

      In 2018 Plaintiff Barbara Johnson worked at a McDonald’s franchise located

in St. Louis, Missouri. Ms. Johnson only worked at the franchise for a few weeks

during which time she was allegedly exposed to sexual harassment and assault.

The alleged harassment was so bad that Ms. Johnson was forced to quit. Plaintiff

now brings claims against the franchise, Defendant Tenaj, LLC, and McDonald’s

USA, LLC, and McDonald’s Corp. for violations of Title VII of the Civil Rights
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 2 of 9 PageID #: 263




Act. Defendants McDonald’s Corp. and McDonald’s USA, LLC move to dismiss

the claims against them, arguing that Ms. Johnson is not their employee under the

Title VII.

                                LEGAL STANDARD

      The purpose of a motion to dismiss under Rule 12(b)(6) of the Federal Rules

of Civil Procedure is to test the legal sufficiency of the complaint. When

considering a Rule 12(b)(6) motion, I must assume the factual allegations of the

complaint to be true and construe them in favor of the plaintiff. Neitzke v.

Williams, 490 U.S. 319, 326–27, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). I am

not, however, bound to accept as true a legal conclusion couched as a factual

allegation. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.

Ed. 2d 929 (2007).

      To survive a Rule 12(b)(6) motion to dismiss, the complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d

868 (2009) (quoting Twombly, 550 U.S. at 570). Although “specific facts are not

necessary,” the plaintiff must allege facts sufficient to “give fair notice of what the

... claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89,

93, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007) (quoting Twombly, 550 U.S. 544,

555 (2007)).


                                            2
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 3 of 9 PageID #: 264




      A plaintiff’s obligation to provide the “grounds” of his “entitlement to

relief” requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A complaint

“must contain either direct or inferential allegations respecting all the material

elements necessary to sustain recovery under some viable legal theory.” Id. at 562

(quoted case omitted). This standard “simply calls for enough fact[s] to raise a

reasonable expectation that discovery will reveal evidence of [the claim or

element].” Id. at 556. The issue is not whether the plaintiff will ultimately prevail,

but whether the plaintiff is entitled to present evidence in support of his claim.” Id.

                                    DISCUSSION

      Defendants argue that Plaintiff’s claims against them should be dismissed

because Plaintiff failed to meet the individual pleading standards required under

Fed. R. Civ. P. 8 and because they are not her employer under Title VII. Plaintiff

argues that Defendants are her employers either under a joint employer or agency

theory. Because Plaintiff has alleged facts sufficient to state claim for relief, I will

deny the Defendants’ motions to dismiss.

      Fed. R. Civ. P. 8 requires Plaintiffs to provide a “a short and plain statement

of the claim showing that the pleader is entitled to relief.” The goal of this

statement is to put the defendant on notice of the claims against them. Clausen &

Sons, Inc. v. Theo. Hamm Brewing Co., 395 F.2d 388, 390 (8th Cir. 1968).


                                            3
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 4 of 9 PageID #: 265




Although it would have been preferable for the Plaintiff to plead specific facts

regarding each corporate defendant, the allegations made were sufficient to put the

Defendants on notice of the claims against them. Plaintiff was only employed by

the McDonald’s franchise for a few months and was only an entry level employee.

So, she may not have known which of the McDonald’s entities provided oversight

of the franchise or what individual role each entity played within the corporate

structure. Therefore, I find that Plaintiff satisfied the standard required under Fed.

R. Civ. P. 8.

      Defendants also argue that the plaintiff failed to plead facts sufficient to

establish a joint employer or agency relationship. But at this stage a plaintiff must

“simply [plead] enough fact[s] to raise a reasonable expectation that discovery will

reveal evidence of [the claim or element].” Twombly, 550 U.S. at 556. Plaintiff

has met this burden. She specifically alleged that McDonald’s USA and

McDonald’s Corp. conducted frequent inspections of the franchise and specified

particular employees that were not performing their jobs in accordance with

McDonald’s standards, trained the franchise’s general manager at Hamburger

University at the McDonald’s Corporate Headquarters, and provided guidance

about employee training, including training regarding the prevention and reporting

of sexual harassment. Although these allegations are relatively general, they are

specific enough to put the Defendants on notice of the claim against them.


                                           4
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 5 of 9 PageID #: 266




Additionally, taken as true, these allegations are sufficient to raise the reasonable

expectation that discovery will reveal evidence of a joint employer or agency

relationship.

      McDonald’s USA and McDonald’s Corp. point to a number of cases where

similar claims failed at the summary judgment phase or were dismissed But these

cases can be distinguished. The cases where claims were decided at the summary

judgment phase provide useful information about agency and the joint employer

issue, but they had the benefit of discovery and therefore are not good comparisons

for this case. The cases at the motion to dismiss stage, however, are useful here.

In Beckley v. McDonald’s USA, LLC, the court dismissed the claims against

McDonald’s USA, LLC for failure to state a claim noting that only one paragraph

of the complaint referred to McDonald’s USA, LLC as an employer and it merely

stated that McDonald’s USA, LLC is considered an employer within the meaning

of Title VII, which is a legal conclusion. Beckley v. McDonald's USA, LLC, No.

2:16-CV-00054-WHA, 2017 WL 508587, at *4 (M.D. Ala. Feb. 7, 2017). Unlike

the plaintiff in Beckley, Ms. Johnson provided additional allegations related to

Defendants’ relationship with the franchise and its employees.

      In Chavez v. McDonald’s Corp., the court dismissed the Plaintiff’s §1981

claims against McDonald’s Corp. because the plaintiff failed to allege facts

sufficient to establish that McDonald’s Corp was the joint employer of individual


                                           5
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 6 of 9 PageID #: 267




who committed the allegedly discriminatory act. Chavez v. McDonald's Corp., No.

19-CV-00164-PAB-SKC, 2020 WL 1322864, at *4 (D. Colo. Mar. 20, 2020). The

court in Chavez went through the factors necessary for establishing joint

employment and concluded the plaintiff’s allegations were either conclusory or

focused on operations rather than supervision of employees. Id. For example, the

plaintiff in Chavez alleged that McDonald’s Corp. “have the right to control the

manner or method in which McDonald’s restaurants are operated, including the

day-to-day business operations.” Id. But they didn’t allege any facts indicating they

invoked that right. Id. Additionally, Chavez addresses a claim made by a customer

against the store under § 1981 rather than a claim under Title VII.

      The court in Doe v. McDonald’s USA, LLC. dismissed the plaintiff’s claim

for failing to plausibly allege that McDonald’s Corp and McDonald’s USA, LLC

were joint employers. This case is most similar to Plaintiff’s because Doe alleged

that McDonald’s USA provided explicit details regarding operations, including

express business practices for the franchise to follow, that they provided and

mandated manager training, and that they had the right to inspect the franchise.

Doe v. McDonald's USA, LLC, No. CV 19-05925, 2020 WL 7133520, at *3–4

(E.D. Pa. Dec. 3, 2020). The court did not think these allegations were sufficient to

plausibly allege a joint employment relationship. The court focused on

McDonald’s control over conditions of employment. Id. The court determined that


                                          6
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 7 of 9 PageID #: 268




although Plaintiff may have alleged information regarding McDonald’s control

over the operations of the franchise, she did not allege sufficient facts regarding the

terms or conditions of employment. Id. Although Doe is persuasive, it is not

binding on this Court. Additionally, in this case, Plaintiff specifically alleged she

applied for her job on a generic McDonald’s application that Defendants supplied

to the franchise, that the general manager of the franchise was trained by the

Defendants at “Hamburger University,” that Defendants provided guidance with

respect to training on sexual harassment prevention and reporting, and that during

inspections Defendants identified employees who were not performing up to

company standards. These allegations are sufficient to “raise a reasonable

expectation that discovery will reveal evidence of [the claim or element].”

Twombly, 550 U.S. at 556.

      The parties also spend a significant amount of time discussing the

appropriate standard for determining whether two legally separate entities are joint

employers. I need not decide at this stage which standard applies because even

under the Baker test that the Defendants argue applies, the Plaintiff has made

sufficient factual allegations to plausibly allege that McDonald’s USA and/or

McDonald’s Corp. are her joint employer. The Baker test requires courts to

consider the following factors: (1) interrelation of operations; (2) common

management; (3) centralized control of labor relationship; and (4) common


                                           7
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 8 of 9 PageID #: 269




ownership or financial control. Kossmeyer v. Lillibridge Healthcare Servs., Inc.,

No. 4:14CV1748 HEA, 2015 WL 1976273, at *3 (E.D. Mo. Apr. 30, 2015). In this

case, Plaintiff alleged facts that indicate some level of interrelation of operations,

common management, and centralized control of labor relationships, including

allegations regarding operations, inspection of the facilities and employee work

product, and centralized management at the district level. Although this is a close

case, I believe Plaintiff has alleged facts sufficient to “raise a reasonable

expectation that discovery will reveal evidence of [the claim or element].”

Twombly, 550 U.S. at 556.

         Finally, since I find that Plaintiff made sufficient allegations to state a claim

based on the joint employer theory, I will not address whether the Defendants’

could also be liable under an agency or apparent agency theory. The same facts

underpinning the joint employer issue would also be used to support an agency

theory. Therefore, the legal questions about whether such a relationship actually

exists and whether it can be used to support liability need not be addressed at this

stage.

                                     CONCLUSION

         For the reasons discussed above, I will deny the Defendants’ motion to

dismiss.




                                              8
 Case: 4:20-cv-01867-RWS Doc. #: 34 Filed: 06/03/21 Page: 9 of 9 PageID #: 270




      Accordingly,

      IT IS HEREBY ORDERED that McDonald’s Corporations Motion to

Dismiss, ECF No. [21], is DENIED.

      IT IS FURTEHR ORDERED that McDonald’s USA LLC’s Motion to

Dismiss, ECF No. [19], is DENIED.




                                    RODNEY W. SIPPEL
                                    UNITED STATES DISTRICT JUDGE

Dated this 3rd day of June 2021.




                                       9
